Citation Nr: 1531635	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  09-02 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disorder manifested by symptoms of panic attacks, anxiety and depression as secondary to service-connected disability.

3. Entitlement to an evaluation in excess of 20 percent for right foot medial plantar nerve neuropathy prior to February 15, 2015, and 30 percent thereafter.

4. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brogdon, Siobhan


INTRODUCTION

The Veteran served on active duty from October 1966 to January 1972.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a December 2007 rating decision of the VA Regional Office (RO) in San Diego, California.  

By decision dated in March 2012, the Board declined to reopen the claim of entitlement to service connection for panic attacks, anxiety disorder and depression on a direct basis.  This matter is no longer for appellate consideration.  The Board remanded the issues of entitlement to service connection for PTSD, and panic attacks, anxiety disorder and depression as secondary to service-connected disability, and entitlement to an increased rating for right foot neuropathy for further development.

During the pendency of the appeal, by rating decision in April 2015, the 20 percent disability evaluation for right foot neuropathy was increased to 30 percent, effective February 4, 2015.  This issue remains in appellate status as the maximum schedular rating has not been assigned since the date of receipt of the claim. See AB v. Brown, 6 Vet.App. 35 (1993).

Following review of the record, the issues of entitlement to increased ratings for right foot neuropathy entitlement to a total rating based on unemployability due to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. The Veteran served in combat in Vietnam and received the Purple Heart for 
wounds received therein.

2. The Veteran has a competent diagnosis of PTSD conforming to the DSM-IV that is related to his combat service in Vietnam.

3. The Veteran's symptoms of anxiety, panic attacks and depression are symptoms associated with the service-connected PTSD.


CONCLUSION OF LAW

PTSD, including anxiety, panic attacks and depression, was incurred in service. 38 U.S.C.A. § 1110, 1154, 5103, 5107 (West 2014); 38 C.F.R. § 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In view of the Board's favorable decision with respect to the issue of entitlement to service connection for PTSD, a discussion of VA's compliance with the VCAA is not required. See Wensch v. Principi, 15 Vet.App. 362 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (West 2014).

Factual Background and Legal Analysis

A claim for entitlement to service connection for PTSD was received in August 2007.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

The Veteran asserts that he has PTSD related to his combat service in Vietnam.  His DD-214 reflects that he served as a field radio operator and that he was awarded the Purple Heart with one star.  As such a combat stressor is conceded.

Review of the record discloses that the Veteran was afforded a VA examination for PTSD purposes in April 2012.  A comprehensive military, social and clinical history was recited.  The examiner stated that the Veteran reported trauma exposure and subsequent symptoms that met the minimum DSM-IV criteria for a diagnosis of PTSD.  It was noted that symptoms of such included anxiety, panic attacks and disturbances of motivation and mood.  In view of the above, the Veteran has a competent diagnosis of PTSD supported by a recognized combat stressor.  As such, service connection for PTSD is granted. 

In view of the grant of service connection for PTSD, the issue of entitlement to service connection for anxiety, panic attacks and depression as secondary to service-connected disability is moot.  This is because the effects of the other mental health symptomatology are subsumed within the PTSD diagnosis and must be considered as part and parcel of that disability picture. See Mittleider v. West, 11 Vet.App. 181 (1998)


ORDER

Service connection for PTSD, including anxiety, panic attacks and depression, is granted. 


REMAND

The Board is of the opinion that further assistance to the Veteran is required to comply with the duty-to-assist provisions mandated by38 U.S.C.A. § 5103A with respect to the claims of higher ratings for right foot neuropathy.

A claim for an increased rating for right foot neuropathy was received in August 2007.  

The record reflects that in a letter dated in September 2010, the Veteran wrote that his primary physician was Maryam Hekmat at the Scripps Clinic who had determined his need for a walker due to frequent falls.  A receipt for a walker was attached.  Documentation of treatment at the Scripps Clinic is not of record and should be secured.  The Veteran should be requested to provide authorization to retrieve records in this regard.

A VA Patient Appointment History Summary dating from 2010 indicates that the appellant had been treated for multiple complaints and disorders since 2010, including service-connected disability.  In a letter dated in July 2014, the Veteran wrote that he had received treatment for service-related disability at the Oceanside VA facility and the Scripps Clinic.  A General Release for Medical Provider Information (VA Form 21-2142a) was received in October 2014 noting that he had been treated by various physicians at the VA Oceanside Clinic from 2012 to the present.  As there is potential notice of the existence of additional VA records, they must be retrieved and associated with the other evidence on file prior to adjudication of the claim. See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, VA records dating from September 2007 through the present should be requested from the VA Oceanside [California] facility and associated with the claims folder.   

The Veteran should be afforded a current neurological examination of right foot neuropathy.  The right lower extremity was most recently evaluated for compensation and pension purposes in April 2012.  The Court of Appeals for Veterans Claims (Court) has held that when the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Suffer v. Gober, 10 Vet.App. 400, 403 (1997); Olsen v. Principi, 3 Vet.App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  As such, the appellant will be scheduled for a current VA neurological examination.

Finally, the issue of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability, to include on an extraschedular basis, is raised by the record.  See Rice v. Shinseki, 22 Vet.App. 447 (2009).  While this matter has not yet been addressed by the RO or certified for appeal, the Board is required to remand this issue for appropriate consideration in light of the binding precedent set forth in Rice.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide authorization with the names and addresses of all providers who have treated him for right foot neuropathy since 2006, to include the Scripps Clinic.  The RO should attempt to obtain all pertinent evidence, if not already of record.  The claims file should document the attempts made to obtain records.  To the extent the records are not obtained, the appellant should be notified.

2.  Request all VA outpatient records dating from September 2007 to the present and associate them with the Virtual VA/VBMS file.  All attempts to obtain the records should be documented.

3.  Schedule the Veteran for a VA neurologic examination of the right foot by an appropriate examiner.  The examiner must be provided access to the appellant's Virtual VA/VBMS file.  All indicated tests and studies should be conducted and clinical findings must be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented history and assertions.  The level of impairment of all peripheral nerves affected should be reported and characterized as mild, moderate, severe incomplete paralysis, or complete paralysis.

The examiner is requested to provide a well-supported opinion as to the functional effects of service-connected right foot disability on the appellant's ability to secure and maintain gainful employment.  

4.  The RO should ensure that the medical report requested above complies with this remand and their instructions.  If the report is insufficient, or if any requested action is not taken or is deficient, it should be returned for correction. 

5.  After taking any further development deemed appropriate, re-adjudicate the remaining issues on appeal, to include entitlement to a total rating based on unemployability due to service-connected disability.  If a benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

